Citation Nr: 0006347	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-05 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right eye injury.  

4.  Entitlement to service connection for peripheral 
neuropathy.  

5.  Entitlement to service connection for alcoholic 
gastritis.  

6.  Entitlement to service connection for anxiety, 
depression, and dysthymia.  

7.  Entitlement to an effective date earlier than January 25, 
1995, for the award of service connection for post-traumatic 
stress disorder (PTSD).  

8.  Entitlement to special monthly compensation.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1966 to May 1969 and 
from November 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1997, July 1997, and February 
1998 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to special monthly compensation is 
addressed in the REMAND portion of the decision, below.  

The Board notes that the veteran initially appealed the 
disability rating originally assigned for PTSD.  In a 
February 1998 rating decision, the RO awarded a 100 percent 
schedular evaluation for PTSD.  Therefore, excepting the 
claim for an earlier effective date, discussed below, there 
is a full grant of benefits on appeal and the matter is not 
currently before the Board.  

In his July 1997 notice of disagreement, the veteran, through 
his representative, purported to disagree with the denial of 
service connection for hearing loss and tinnitus.  A review 
of the claims folder reveals that the RO denied service 
connection for these disorders in a June 1990 rating 
decision, which became final when the veteran did not perfect 
his appeal.  There is no indication that the veteran ever 
attempted to reopen these claims and the July 1997 rating 
decision did not revisit them in any way.  Therefore, the 
purported notice of disagreement is therefore at best 
untimely.  See 38 C.F.R. § 20.302(a) (1999).  If the veteran 
wishes to reopen these claims, he must submit new and 
material evidence.  

In addition, in April 1998, the veteran, through his 
representative, purported to disagree with the RO's denial of 
a permanent and total disability rating.  Additional review 
of the claims folder shows that the RO found permanent and 
total disability for non-service connected pension purposes 
in its July 1997 rating decision.  In October 1997, the 
veteran opted to receive service-connected disability 
compensation, which afforded a greater benefit than the non-
service connected pension.  If the veteran's representative 
was alluding to an award of total disability based on 
individual unemployability, the Board observes that such a 
claim was rendered moot by the RO's award of a 100 percent 
schedular disability rating for PTSD in February 1998.  See 
VAOPGCPREC 6-99. 


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's alleged bilateral knee disorder and his period 
of active duty service. 

2.  There is no competent medical evidence of a nexus between 
the veteran's low back disorder and his period of active duty 
service.

3.  There is no competent medical evidence of a nexus between 
the veteran's alleged right eye injury and his period of 
active duty service.  

4.  There is no competent medical evidence of a nexus between 
the veteran's alleged peripheral neuropathy and his period of 
active duty service.  

5.  There is no competent medical evidence of a nexus between 
the veteran's alleged alcoholic gastritis and his period of 
active duty service.  

6.  The medical evidence shows that the veteran's PTSD is 
manifested by symptoms including anxiety, depression, and 
dysthymia.  

7.  No complex or controversial medical question has been 
presented in this case.

8.  The RO received the veteran's only claim for service 
connection for PTSD on January 25, 1995, many years after his 
separation from service.   


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a bilateral knee disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999). 

2.  The veteran's claim of entitlement to service connection 
for a low back disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).

3.  The veteran's claim of entitlement to service connection 
for a right eye injury disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

4.  The veteran's claim of entitlement to service connection 
for peripheral neuropathy disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

5.  The veteran's claim of entitlement to service connection 
for alcoholic gastritis is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

6.  Service connection for anxiety, depression, and dysthymia 
is established as part and parcel of the veteran's service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303(a) (1999).   

7.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. §§ 
20.901(a) (1999).

8.  The criteria for entitlement to an effective date earlier 
than January 25, 1995, for the award of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110(a) 
(West 1991); 38 C.F.R. §§ 3.102, 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Herbicide exposure is presumed 
if the veteran has a designated disease and served in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  Acute 
and subacute peripheral neuropathy are diseases associated 
with herbicide exposure for purposes of the presumption and 
must have become manifest to a compensable degree within one 
year after the last date on which the veteran was exposed.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).  See 38 U.S.C.A. § 1116(b)(1) (permitting the 
Secretary to determine by regulation additional diseases 
subject to the presumption aside from those listed at 
§ 1116(a)(2)).  Note 2 to 38 C.F.R. § 3.309(e) specifies 
that, for purposes of the presumption, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

First, the Board finds that the claims for service connection 
for a bilateral knee disorder, a right eye injury, peripheral 
neuropathy, and alcoholic gastritis are not well grounded.  
The first requirement of a well grounded claim is a medical 
diagnosis of a current disability.  Epps, 126 F.3d at 1468; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is no medical evidence of a current bilateral 
knee disorder.  Specifically, the March 1997 VA general 
medical examination report shows that there was no subjective 
complaint or objective evidence of knee disorder, and the 
impression was that the knees were normal.  

Similarly, the medical evidence of record fails to reveal any 
current diagnosis of a residual of any right eye injury.  The 
report of the March 1997 VA general medical examination shows 
that the veteran related that he was hit in the eye by a tank 
jack.  During the March 1997 VA neurological examination, the 
veteran claimed to have suffered some type of concussion in 
1969.  While service medical records do not confirm this 
event, at this stage of adjudication, the Board accepts this 
assertion as true.  Arms, 12 Vet. App. at 193; Robinette, 8 
Vet. App. at 75; King, 5 Vet. App. at 21.  However, there are 
no findings of residual scar or disorder of the eye, and the 
neurological examination was basically normal.  

In addition, there is no medical evidence showing that the 
veteran is currently diagnosed as having peripheral 
neuropathy.  Again, the March 1997 VA neurological 
examination report indicates that the neurological 
examination was essentially normal.  

Finally, there is no medical evidence showing a current 
diagnosis of alcoholic gastritis.  VA medical records reflect 
the veteran's history of chronic alcohol dependence with 
multiple related hospitalizations.  During a June 1991 VA 
hospitalization and the March 1997 VA general medical 
examination, the veteran related having ulcers and stomach 
problems in the past when he drank heavily.  The 
hospitalization report shows no findings on examination and 
no related diagnosis.  The VA examination report shows that 
examination was normal.  The diagnosis was history of 
alcoholic gastritis, normal now.   

Moreover, when there is no present disability, there 
necessarily can be no competent medical evidence of a nexus 
between the disability and service.  Epps, 126 F.3d at 1468.  
Such evidence is required in order to establish a well 
grounded claim.  Therefore, the veteran's claims concerning 
the bilateral knees, right eye, peripheral neuropathy, and 
alcoholic gastritis are not well grounded.  

With respect to the claim for a low back disorder, a review 
of the March 1997 VA general medical examination reveals a 
diagnosis of low back pain, lumbago with no neurological 
abnormalities.  The March 1997 VA neurological examination 
report shows a diagnosis of low back pain probably secondary 
to lumbosacral degenerative joint disease, or possible 
sciatic nerve entrapment or S1 radiculopathy.  Therefore, 
there is a current diagnosis of a disability that satisfies 
the first requirement of a well grounded claim.  Epps, 126 
F.3d at 1468; Brammer, 3 Vet. App. at 225.  

During the VA general medical examination, the veteran 
related that he had back pain from 1966 to 1967 and that he 
hurt his back in 1973 when he fell off an armored personnel 
carrier.  While service medical records do not confirm this 
event, for purposes of determining whether a claim is well 
grounded, the Board accepts the veteran's assertions as 
truthful.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. 
App. at 75; King, 5 Vet. App. at 21.  Therefore, the second 
requirement for a well grounded claim is met.  

However, the Board finds that the claim is not well grounded 
because there is no competent medical evidence of a nexus 
between the low back disorder and service.  The veteran 
related to the VA examiner a history of back pain in service.  
However, medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The Board emphasizes that the veteran 
also explained during both March 1997 VA examinations that he 
injured his back in 1994, many years after his separation 
from service.  Therefore, it is imperative that a medical 
professional relates the veteran's back disorder to service 
in order for the claim to be well grounded.  There is no such 
opinion of record in this case.  

To the extent the veteran asserts that he has had continuous 
back pain since service, the Board emphasizes that such as 
assertion alone is not sufficient to establish as well 
grounded claim.  The provisions of 38 C.F.R. § 3.303(b) do 
not relieve a veteran of the burden of providing a medical 
nexus in order to establish a well grounded claim.  Rather, a 
veteran diagnosed with a chronic disorder must still provide 
a medical nexus between the current disorder and the putative 
continuous symptomatology.  Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60, 66 (1999). 

Finally, the Board observes that there is no evidence of 
record to suggest that the veteran is a trained medical 
professional.  Therefore, as a lay person, he is competent to 
relate and describe symptoms.  However, he is not competent 
to offer an opinion on matters that require medical 
knowledge, such as a diagnosis or a determination of 
etiology.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

Lastly, with respect to the veteran's psychiatric claims, the 
Board notes that, although not diagnosed as a separate 
disorder, anxiety is generally listed as one of the veteran's 
symptoms of PTSD, for which he is already service-connected.  
The May 1995 VA hospitalization report shows separate 
diagnoses of major depression and dysthymia.  See Hoag v. 
Brown, 4 Vet. App. 209, 211 (1993) (quoting Webster's Medical 
Desk Dictionary 197 (1986)) (defining dysthymia as "morbid 
anxiety and depression accompanied by obsession").  However, 
the hospital report also lists the primary symptoms of PTSD 
to include depression and anxiety.   Thus, it appears to the 
Board that the medical evidence associates anxiety, 
depression, and dysthymia as symptoms of the already service-
connected PTSD.  The Board emphasizes that the evaluation for 
PTSD, which is currently 100 percent, takes these symptoms 
into consideration, and to provide additional compensation 
for the symptoms as separate disorders would amount to 
pyramiding, which is prohibited.  38 C.F.R. § 4.14.  
Therefore, service connection is granted for anxiety, 
depression, and dysthymia as part and parcel of the veteran's 
PTSD.    

Summary

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a bilateral knee disorder, a low back 
disorder, a right eye injury, peripheral neuropathy, and 
alcoholic gastritis.    38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Epps, 126 F.3d at 1469; Morton, 
12 Vet. App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  

The Board notes that the veteran's representative has 
requested that the Board secure an independent medical expert 
opinion.  The Board may request such an opinion when, in its 
judgment, there is medical complexity or controversy involved 
in the appeal so warrants.  38 U.S.C.A. § 7109(a); 38 C.F.R. 
§§ 20.901(a).  The Board finds no such complexity or 
controversy here.  In any event, as discussed above, when a 
claim is not well grounded, as in this case, the Board is not 
authorized to undertake additional assistance to the veteran 
in developing his claim.   Morton, 12 Vet. App. at 486.  The 
veteran's request for a new VA examination must also be 
denied on similar grounds.   

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for any of the above discussed disorders, he 
should submit competent medical evidence showing that he is 
currently diagnosed as having the disorder and that the 
disorder is in some way related to active duty service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


Earlier Effective Date for Service Connection for PTSD

The veteran seeks entitlement to an effective date earlier 
than January 25, 1995, for the award of service connection 
for PTSD.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).    

In this case, the RO received the veteran's claim for service 
connection for PTSD on January 25, 1995, many years after the 
veteran's separation from service in 1976.  Prior to that 
date, there is no formal or informal claim for PTSD or any 
other psychiatric disorder.  Therefore, service connection 
may not be awarded prior to January 25, 1995.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The veteran's representative has also suggested that the 
veteran is entitled to an earlier effective date for the 
award of the 100 percent schedular evaluation.  However, the 
February 1998 rating decision in which the award is made 
specifies that the award is effective from January 25, 1995.  
Because service connection cannot be awarded prior to that 
date, there is no basis for claiming entitlement to the total 
schedular rating prior to that date.  
 

ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.   

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for a right eye injury is 
denied.    

Entitlement to service connection for peripheral neuropathy 
is denied.   

Entitlement to service connection for alcoholic gastritis is 
denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for anxiety, 
depression, and dysthymia is granted as part and parcel of 
the veteran's service-connected PTSD.   

Entitlement to an effective date earlier than January 25, 
1995, for the award of service connection for PTSD is denied.    


REMAND

In a February 1998 rating decision, the RO awarded a 100 
percent schedular disability rating for PTSD but denied 
entitlement to special monthly compensation.  In an April 
1998 communication, the veteran, through his representative, 
indicated his desire to appeal that decision.  The Board 
construes this communication as a notice of disagreement.  
38 C.F.R. § 20.201.  Because the notice of disagreement 
placed the issue in appellate status, the matter must be 
remanded so that the RO may issue a statement of the case.  
38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. §§ 19.9, 
19.26, 19.29 (1999); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should furnish the veteran and his 
representative a statement of the case on 
the issue of entitlement to special 
monthly compensation and provide a VA 
Form 9, Appeal to Board of Veterans' 
Appeals, so that the veteran may perfect 
his appeal.  

Thereafter, the case should be forwarded to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



